DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Amendment 
1- The supplemental amendment filed on 08/12/2022 has been entered and fully considered. Claims 1 and 3-10 remain pending in the application, where the independent claims have been amended. 


Response to Arguments

2- Examiner has considered applicants’ proposed amendment and submits they have overcome all the 35 USC 112(b) rejections previously set forth in the non final office action mailed on 04/26/2022. 

Allowable Subject Matter

3- Claims 1-20 are allowed. 
The following is an examiner's statement of reasons for allowance:
As to independent apparatus claim 1, and method claim 10, the prior art of record, taken either alone or in combination, fails to disclose or render obvious:
A device and method of use for detecting a property of a gas comprising: a light source configured to emit a light along at least a first axis, and a light detection arrangement comprising: a lens arrangement having… and being configured to direct the light from the light source and scattered by the gas to a light sensor, and the light sensor comprising at least one column of pixels aligned to an image plane…
 wherein the first axis, the lens plane, and the image plane intersect such that a Scheimpflug condition is achieved,
wherein the displaced image plane, the front focal plane of the lens arrangement, and a relationship between the light source and the light detection arrangement  fulfil the Hinge rule intersection, 
wherein the light source comprises an expander aperture providing an effective range resolution of at least one column of pixels or a probe volume that deteriorates linearly with respect to range, and wherein the expander aperture and the lens arrangement are configured such that a spot size of the light emitted along the first axis is matched to a pixel footprint of pixels configured to receive light from corresponding distances along the first axis, and wherein dimensions of the light source are matched with respective focal lengths attributable to the pixels of the at least one column of pixels.

in combination with the other limitations.
The closest prior art found that pertains to the invention, with emphasis added, is Mei, Pan and Tsikos. However, the prior art fail to teach, suggest or render obvious the entire invention as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886